DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 5/20/2022.  Claims 1-20 are pending and have been examined.  Claims 1, 4, 12 and 16-18 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 12-16 are objected to because of the following informalities:  
In regards to claim 12, line 7 stating “when the second field specifies to extend the first value based on the second instruction, appending the second value to the first value to form a third value…” The examiner notes that this is a contingent limitation in a method claim.  Therefore, in order to avoid a potential contingent limitation interpretation, the examiner recommends the applicant positively recite “in response to the second field specifying to extend the first value based on the second instruction, appending the second value to the first value to form a third value” (See MPEP 2111.04).
Claims 13-16 are dependent upon claim 12 above and are objected to for including the deficiencies of claim 12 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 7-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, PGPUB No. 2004/0039897 (cited by previous examiner on PTO-892 filed on 5/3/2021; hereby referred to as Kudo 897’) and further in view of Wishneusky, PGPUB No. 2003/0097543.


	In regards to claim 1, Kudo 897’ teaches “A processor” (see [0101 and Fig.3]:  wherein CPU (element 10) is disclosed) “comprising: a functional unit” ([0106]:  wherein an execution unit (element 70) is disclosed) “and an instruction decoder coupled to the functional unit and configured to: receive a first instruction that includes: a first field that specifies an operation; a second field that specifies a first value” ([See Fig. 3 and [0104-0105]:  wherein a decode circuit (combination of elements 40 and 30) is coupled to the execution unit (element 70).  Wherein the decode circuit receives a first instruction (target instruction of Fig. 5A). Wherein the instruction  of Fig. 5A includes a first field indicating an operation (element 212) and a second field specifying a bit immediate value (element 216) (see [0119-0120 for further details about the target instruction)) “receive the second instruction, wherein the second instruction includes a fourth field that specifies a second value” ([0104-0105 and 0124]:  wherein immediate-data expansion prefix instruction includes a field specifying a 13-bit immediate value (element 224)) “append the second value to the first value to form a third value” ([0127 and 0136]:  wherein the 13-bit immediate value of the immediate-data expansion prefix instruction is combined with the 6-bit value of the target instruction to generate a third value) “based on extending the first value based on the second instruction sign extend the third value based on an instruction type of the first instruction” ([0098-0099 and 0136]:  wherein the first value is extended based on the immediate data expansion prefix instruction, the third value (19-bit immediate) is sign extended to 32-bits based on the instruction type of the first instruction.  Wherein the instruction type is the “type” of instruction processed in a CPU that handles 32-bit width data and therefore based upon that instruction type the immediate is sign extended to 32-bits (also see Fig. 6B)) “and provide the third value to the functional unit for performing the operation specified by the first field.” ([0106 and 0146]:  wherein the expanded immediate is provided to the execution unit for performing the operation specified in the first instruction specified by the first field)
	Kudo 897’ does not teach “a first instruction that includes a third field that specifies whether to extend the first value based on a second instruction” nor “based on the third field specifying to extend the first value based on the second instruction”.  Kudo discloses extending an immediate value of a first instruction using an immediate of an immediate expansion prefix instruction and discusses using an immediate data expansion register status bit to disable the extension of an immediate using the immediate expansion prefix instruction (see Kudo [0140 and 0146-0147]).  However, Kudo does not disclose the first instruction including a bit field that can enable or disable the immediate extension.
	Wishneusky discloses an instruction that includes a bit field that specifies whether to extend a first value based on a second instruction ([0008 and 0017]:  wherein an instruction includes a enable/disable bit that specifies whether a first immediate operand of a first instruction should be extended to a long immediate based on a second instruction) based on the bit field specifying to extend the first value based on the second instruction ([0008 and 0017]:  wherein based on the enable/disable bit specifying that an immediate operand can be extended based on a second instruction the first immediate operand and second immediate operand of the second instruction are combined).  The combination would have a processor like Kudo, that includes a first instruction with a first value and a second instruction with an immediate used to extend the first value of the instruction, that is able to disable the extension of the first value using the immediate of the second instruction based on an enable/disable bit of an instruction as taught in Wishneusky.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first instruction of Kudo 897’to include an enable/disable bit to enable or disable extension of a value of the first instruction based on the second instruction as taught in Wishneusky.  It would have been obvious to one of ordinary skill in the art because adding an enable/disable bit allows a programmer to have more control over the use of immediate extension in a processor.  In addition, adding the enable/disable bit allows the instructions to have capabilities that are more dynamic and thereby improves flexibility of the instructions.  Furthermore, it would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using an instruction bit field to disable/enable immediate value expansion) for another (using an register bit to disable/enable immediate value expansion) to yield predictable results (using an instruction bit field to indicate whether immediate expansion should be disabled/enabled) for the benefit of saving register bit space in a processor. (MPEP 2143, Example B)

	Claim 12 is similarly rejected on the same basis as claim 1 above as claim 12 is the method claim corresponding to the processor of claim 1.

	In regards to claim 3, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is configured to sign extend the third value prior to providing the third value to the functional unit.” (Kudo [0105-0106 and 0136]:  wherein the third value formed by combining the 6-bit immediate and the 13-bit immediate is sign extended prior to providing the third value to the execution unit)

	Claim 15 is similarly rejected on the same basis as claim 3 above as claim 15 is the method claim corresponding to the processor of claim 3.

	In regards to claim 7, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 3” (see rejection of claim 3 above) “wherein the instruction decoder is configured to sign extend the third value by repeating a most significant bit of the second value.” (Kudo [0105-0106 and 0136]:  wherein the sign extension of the third value is performed by repeating a most significant bit (bit 18) of the second value (13 bit immediate of expansion instruction))


	In regards to claim 8, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the second instruction that includes a fifth field that specifies the second instruction as an extension instruction.” (Kudo [0124]:  wherein the immediate-data expansion prefix instruction that includes an opcode field (element 222))

	In regards to claim 9, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is configured to append the second value to the first value such that the second value specifies a set of most significant bits of the third value.” (Kudo [0105-0106, 0136 and see Fig. 6B]:  wherein the 13-bit immediate value of the expansion instruction specifies a set of most significant bits of the third value (generated immediate))

	In regards to claim 10, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the third field is a single bit.” (Wishneusky [0017]:  wherein a single (one) bit of an instruction can be used for the enable/disable bit)

	In regards to claim 13, the overall combination of Kudo 897’ and Wishneusky teaches “The method of claim 12” (see rejection of claim 12 above) “wherein: the first instruction includes a fourth field that specifies an operation” (Kudo:  See Fig. 5A and [0119-0121 and 0136]:  wherein a first instruction (target instruction of Fig. 5A) includes a field indicating an operation (element 212)) “and the method further comprises performing the operation specified by the fourth field on the third value.” (Kudo:  See Fig. 5A and [0119-0121 and 0136]:  wherein when the first instruction (target instruction of Fig. 5A) is executed the operation specified by element 212 is performed on the third value)

5.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo 897’, Wishneusky and further in view of Plondke, PGPUB No. 2012/0284489 (cited on IDS filed on 4/13/2020).

	In regards to claim 2, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above).
	The overall combination of Kudo 897’ and Wishneusky does not teach “wherein the instruction decoder is further configured to: determine that the first instruction and the second instruction are contained within a same packet; and append the second value to the first value to form the third value further based on the first instruction and the second instruction being contained within the same packet.”  Kudo 897’ does teach an instruction decoder circuit configured to append the second value to the first value in order to generate the third value as claimed.  However, Kudo 897’ does not disclose that this is performed in light of the first and second instruction being in a same packet.
	Plondke discloses “wherein the instruction decoder is further configured to: determine that the first instruction and the second instruction are contained within a same packet; and append the second value to the first value to form the third value further based on the first instruction and the second instruction being contained within the same packet.” (Plondke [0039 and 0058-0059]:  wherein the decoder circuit determines that the first instruction (target instruction) and constant extender instruction (second instruction) are within the same fetch packet and the 26-bit immediate value is combined with the 6-bit immediate value to form the 32-bit extended constant (third value) based on the instructions being in the same fetch packet)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Kudo, which forms an immediate value by combining values from a first and second instruction, to form an immediate using values of a first and second instruction that belong to a same packet as taught in Plondke.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (forming an immediate using values from a first and second instruction in a same packet) for another (forming an immediate using values from a first instruction and second instruction, wherein the first instruction precedes the second instruction) to obtain predictable results (forming an immediate using values from a first and second instruction of a same packet) (MPEP 2143, Example B).
	Claim 14 is similarly rejected on the same basis as claim 2 above as claim 14 is the method claim corresponding to the processor of claim 2.

Allowable Subject Matter
6.	Claims 4-6, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See Non-Final action mailed on 2/15/2022 for detailed discussion of reasons for allowance for claims 4-6 and 16 (note claim 16 includes similar language as claim 4 and is allowable over the prior art for similar reasons as claim 4))  (Claim 11 is allowable over prior art because of the amendments made to claim 1 and the prior art reference Kudo 897’ that teaches limitations of claim 1 with reference to sign extending the third value would teach away from the specifics of claim 11.  For example, Kudo 987’ sign extends a value to 32-bits as the processor only processes 32-bit width data using 16-bit instructions and therefore Kudo 987’ would teach away from aspects of claim 11 stating “wherein: the first instruction and the second instruction are each 32 bits; the second field is 5 bits; and the fourth field is 27 bits.”)

7.	Claims 17-20 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 17 filed on 5/20/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…sign extend the fourth value to form a sign extended fourth value based on an instruction type of the first instruction; and provide the sign extended fourth value to a functional unit for performing the operation specified by the first field.”
	The closest prior art of record, Kudo PGPUB No. 2004/0039897, teaches sign extending a value formed using fields of a first and second instruction, as to make the formed value a 32-bit immediate.  However, claim 17 discusses forming a value using fields of a first, second and third instruction, and then further sign extending that formed value.  While, Kudo 897’ discusses an embodiment where a value is formed using fields of a first, second and third instruction it does not disclose further sign extending the value because the processor operates on 32-bit wide data and the value formed using the first, second and third instruction generates a 32-bit immediate.  Therefore, Kudo teaches away from the need to sign extend the generated value.
	Furthermore, the amended claim 17 is allowable over the prior art of record. 
	Claims 18-20 are dependent upon claim 17 and include all limitations of claim 17, and are allowable over the prior art for at least being dependent upon claim 17.



Response to Arguments
9.	Applicant’s arguments, see pages 7-8 of the remarks, filed on 5/20/2022, with respect to the previous 35 USC 112(a) and (b) rejections have been fully considered and are persuasive.  Therefore, the previous 35 USC 112(a) and (b) rejections have been withdrawn. 

10.	Applicant's arguments filed on 5/20/2022 with respect to the 35 USC 103 rejections of independent claims 1 and 12 have been fully considered but they are not persuasive. Therefore, the 35 USC 103 rejections in view of Kudo and Wishneusky with regards to independent claims 1 and 12 have been maintained.
	Furthermore, dependent claims 2-3, 7-10 and 13-15 remain rejected at least based upon their dependency from rejected claims 1 and 12 above.

11.	Applicant argues the 35 USC 103 rejections of independent claims 1 and 12, on pages 8-9 of the remarks filed on 5/20/2022 in the substance that:
	“The only reference that mentions sign extension is Kudo '897, but Kudo '897 does not teach or suggest performing sign extension "based on an instruction type of the first instruction." Claims 12 and 17 have been amended similarly.”

	The examiner respectfully disagrees with the applicant’s assertions above.  The examiner notes that Kudo’897 does teach “sign extension based on an instruction type of the first instruction.".  For example, Kudo 897’ discloses a CPU that performs operations on 32-bit data and uses 16-bit instruction codes (see [0098-0099]).  Further Kudo 897’ discloses in paragraph [0136] sign extending a 19-bit immediate formed using the first and second instruction to a 32-immediate value.  It is clear that based on the corresponding disclosure of paragraph [0098] that the value is being sign-extended because the first instruction is a 16-bit wide instruction in a CPU that operates on 32-bit wide data.  Therefore, the sign-extension is based on the first instruction being a “type” of instruction operated on in a CPU that operates on 32-bit wide data.  Therefore, the reference Kudo 897’ teaches the claim limitation.

12.	The examiner suggests the applicant amend the claim limitations of claims 1 and 12 to specify what an “instruction type” means as to move prosecution forward.  For example, the applicant could amend the claim limitations with details from claims 4 and 16 that indicate the type could be a scalar or vector instruction type. 
	
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183